Citation Nr: 1613531	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this claim for additional development in March 2012. 

In July 2012, the Veteran testified at a travel board hearing before the undersigned. A transcript of the hearing is associated with the claims file. 

In May 2013, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for a skin condition, a headache condition, and an acquired psychiatric disorder.  Thereafter, in an August 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for a skin condition and a headache condition and assigned noncompensable disability ratings for each disability.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issues of entitlement to service connection for a skin condition or a headache condition, so they are no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDING OF FACT

An acquired psychiatric disorder, depression, which was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a September 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, a lay statement from the Veteran's wife, and hearing testimony.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The record also reflects that the Veteran underwent a VA examination to evaluate his psychiatric disorder in June 2013.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the most recent examination report substantially complies with its May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  In addition, in the remand following the Board hearing, the undersigned gave the Veteran the opportunity to undergo a VA examination in order to obtain a medical opinion regarding the nature and etiology of the Veteran's claimed disorder.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which he contends had its onset during his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background 

Service treatment records show no complaints of or treatment for an acquired psychiatric disorder.  In November 1988, the Veteran reported a loss of appetite and increased weight loss over the past three to four months.  In March 1989, the Veteran reported a history of excessive alcohol use, and the Veteran was advised to quit drinking.  In April 1989, the Veteran underwent a periodic medical examination, where he denied any history of depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  On the associated examination report, the examiner indicated that the Veteran's weight loss was contributed to alcohol abuse and that since the Veteran stopped drinking, he had gained four to five pounds.  Subsequent service treatment records are silent for any complaints related to an acquired psychiatric disorder or alcohol abuse.  

Post-service VA treatment records show that the Veteran sought treatment for cocaine abuse in December 1993.  He reported that he had been using cocaine for about two years.  He also reported drinking alcohol twice a week, but he denied that alcohol was a problem at that time.  A May 1996 VA treatment record shows that the Veteran requested drug and alcohol treatment, and he was diagnosed with alcohol and cocaine dependence and "depressed mood probably secondary to polysubstance abuse."  In April 1999, the Veteran again sought treatment for alcohol and cocaine dependence.  He reported a 15 year history of alcohol dependence and a six to seven year history of cocaine dependence.  The Veteran denied any history of psychiatric treatment.  The Veteran reported that his drug use had resulted in probation, financial problems, and loss of his driver's license.  On examination, the Veteran was fully oriented, his mood was euthymic, and his affect was mood congruent.  An April 2005 VA treatment record shows a negative depression screening.

A March 2007 VA treatment note shows that the Veteran was married and working as a real estate agent.  He reported being sober from drugs and alcohol.  A depression screen was positive, and the Veteran was diagnosed with reactive depression with insomnia.  In April 2009, a depression screen was negative.  

A September 2009 VA treatment record shows that the Veteran reported that his depression had become worse.  He reported that he had been depressed "for a long time."  He also reported alcohol problems since Germany and that he had been in recovery since 2001.  He indicated that he relapsed a few months ago.  The impression was depressive disorder, rule out major depression, rule out substance-induced mood disorder, and alcohol dependence.  

An October 2009 VA mental health note shows that the Veteran reported that he started drinking while stationed in Germany in 1987 and that his depression started "then, when [he] was drinking."  He reported that "this time he has been depressed for the last year and a half."  He also reported that his income had been affected for the past year and a half as a real estate agent.  The impression was recurrent major depressive disorder.  The examiner indicated that the "[o]nset of current depressive disorder coincides with decline in his income/job as a real estate agent."  

In an October 2009 statement, the Veteran's wife indicated her belief that the Veteran was depressed.  She reported that she "saw him lose joy for his work."  She also described his symptoms, such as a lack of focus and social isolation.

In an August 2010 statement, the Veteran reported that he became an alcoholic in the service to "deal with [him]self."  He reported that he "had depressive ways, and didn't know as a young man what was going on," so he drank.  He indicated that he started recovery, but was unable to cope, so he would eventually return to drinking and using drugs.  He reported that he should have been on medications back then, but he did not know that because he self-medicated.  See August 2009 VA Form 9.

In a December 2011 statement, the Veteran indicated that his depression began in the military and was worsened by the loss of his left leg.

During the July 2012 hearing, the Veteran testified that he was depressed in the service because he "just didn't want to be in there."  He reported that he started drinking heavily in service and that it was his belief that he was depressed at that time but did not know it.  He also testified that drinking created a lot of problems in his life.  He testified that he never sought treatment for depression in service and that he did not seek treatment after service until the 2000s.  

The Veteran was afforded a VA examination in June 2013.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with moderate, recurrent major depressive disorder, alcohol dependence in full sustained remission, and cocaine dependence in full sustained remission.  The examiner noted the Veteran's reports that he started drinking in service.  The examiner also noted that the Veteran told a VA treatment provider that he started drinking in about 1984, which was before service.  The examiner opined that the Veteran's major depression was less likely than not caused by or a result of service.  The examiner explained that the Veteran "has not been able to articulate any particular reason his depression-originally caused by being in the military-continued to be a problem after he got out of service."  The examiner noted that, "[o]n the other hand, there have been continuous CAPRI notes referencing serious stressors in the years after service, most of them due to his alcohol and emerging cocaine dependence: job loss, legal problems, marital strain, financial difficulties, [and] even traumatic amputation on the job."  The examiner also noted that the Veteran "appears to have made little mention of his depression between 1993-2009, while receiving treatment for polysubstance dependence," and that the Veteran did not complain of a significant depressive condition until 2009.  The examiner concluded that it is most likely that these various socioeconomic consequences of addiction are the reason that the Veteran has been depressed for years and is depressed now.  The examiner also noted that the Veteran's cocaine addiction started after service and that it is unclear whether the alcohol addiction started before, during, or after service.  However, the examiner indicated that even if the alcohol abuse started in service, "it quickly moved from being secondary, to being primary, in terms of the impairing condition."

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.

As an initial matter, the Board notes that the Veteran has been diagnosed with a depressive disorder.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

The Board acknowledges the Veteran's assertions that he first experienced depression while serving in service and that he self-medicated with alcohol.  The Veteran is competent to report psychiatric symptoms during military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements regarding onset and continuity of his psychiatric symptoms are less than credible for several reasons.  

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder, and the Veteran specifically denied any such symptoms during an April 1989 examination.  In fact, the Veteran himself testified that he did not know he was depressed in service until 2009 when he started receiving psychiatric treatment.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for depression until 1996, when the Veteran's depressed mood was attributed to polysubstance abuse, and then not again until March 2007, when the Veteran was diagnosed with reactive depression.  The absence of post-service findings, diagnosis, or treatment for over five years after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments between 1996 and 2007, but failed to report symptoms of any type of psychiatric disorder.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced psychiatric symptoms continually since service.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is also no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed psychiatric disorder and service.  In this regard, post-service VA treatment records show that the Veteran's depression was consistently linked to his polysubstance abuse, marital difficulties, financial difficulties, or physical health problems.  The Veteran never mentioned or discussed any military experiences in seeking treatment for a psychiatric disorder.

Moreover, the September 2014 VA examiner opined that the Veteran's current depressive disorder is less likely than not related to his service and more likely related to financial difficulties and other health problems.  The Board finds the September 2014 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2014 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset and continuity of his symptoms.  Moreover, the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including the Veteran's lay statements and post-service treatment records showing an absence of psychiatric treatment.  

The Board also acknowledges any assertion by the Veteran that his psychiatric disorder is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his acquired psychiatric disorders requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disorder is related to service.

In regard to continuity of symptoms, the Board finds that the Veteran's claimed psychiatric disorder, as it involves a psychosis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a) . Walker, 708 F.3d at 1331.  However, as noted above, the Board finds that the Veteran has not provided credible testimony that his symptoms of a psychiatric disorder have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no evidence of record that the Veteran's psychiatric disorder manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until March 2007, 16 years after discharge from service. 

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


